FILED
                           NOT FOR PUBLICATION                                NOV 19 2012

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ROB BOWLER and JANA BOWLER,                      No. 11-35887

              Plaintiffs - Appellants,           D.C. No. 6:11-cv-06037-HO

  v.
                                                 MEMORANDUM*
UNITED STATES BUREAU OF LAND
MANAGEMENT and UNITED STATES
DEPARTMENT OF THE INTERIOR,

              Defendants - Appellees.


                   Appeal from the United States District Court
                            for the District of Oregon
                   Michael R. Hogan, District Judge, Presiding

                     Argued and Submitted November 9, 2012
                                Portland, Oregon

Before: ALARCÓN, TROTT, and PAEZ, Circuit Judges.

       In this action, local landowners challenge BLM’s “Tioga Bridge Project” on

the North Umpqua River in southwestern Oregon, alleging violations of the

National Environmental Policy Act (NEPA), 42 U.S.C. § 4331 et seq.; the Wild



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
and Scenic Rivers Act (WSRA), 16 U.S.C. § 1271 et seq.; and the Federal Land

Policy Management Act (FLPMA), 43 U.S.C. § 1701 et seq. Plaintiffs Rob and

Jana Bowler appeal from the district court’s grant of summary judgment to the

government. We review agency decisions under the arbitrary and capricious

standard of the APA. 5 U.S.C. § 706(2)(A).

      With respect to Plaintiffs’ NEPA claims, we are not persuaded that BLM’s

decision not to issue an Environmental Impact Statement (EIS) for the Tioga

Bridge Project (“Project”) was arbitrary and capricious, nor do we find the review

in the Environmental Assessment (EA) to be inadequate. Under the deferential

review given to agency decisions, we affirm.

      The Administrative Record—particularly the EA—shows that BLM took the

requisite “hard look” and adequately disclosed and analyzed the environmental

impacts of the Project. The EA discloses the scope of the Project, identifies

existing uses in the Project area, and explains both adverse and beneficial impacts

to uses in the Project area with quantitative data or reasonable estimates. The data

and reasoning in the EA support the agency's conclusion of no significant

environmental impact and the decision not to issue an EIS. Thus, we hold that

BLM did not act arbitrarily and capriciously by concluding that an EIS was not

required for the Tioga Project under the intensity factors prescribed in the


                                          2
regulations implementing NEPA. 40 C.F.R. 1508.27(b)(1)-(10). Although the

Plaintiffs emphasize some of the de minimis adverse impacts disclosed in the EA

as evidence that a full EIS is required, following Native Ecosystems Council v. U.S.

Forest Serv., any agency disclosure of “adverse impacts on wildlife species or

habitat or acknowledg[ment of] information favorable to a party that would prefer

a different outcome” does not mandate an EIS. 428 F.3d 1233, 1240 (9th Cir.

2005).

      The EA also analyzed in detail the proposed Project and the required

no-action alternative, and discusses five additional alternatives. BLM's actions

were reasonable because an agency's obligation with the detail of an EA is less

than under an EIS and requires only a brief discussion of reasonable alternatives.

Native Ecosystems, 428 F.3d at 1238-39.

      With respect to Plaintiffs’ claims that BLM violated the WSRA and the

FLMPA, we also affirm the district court’s judgment. Although it is not entirely

clear what specific provisions of these governing statutes Plaintiffs allege BLM

violated, we have carefully considered their arguments and we are not persuaded

that BLM failed to comply with the statutes’ requirements.

AFFIRMED.




                                          3